United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2160
                      ___________________________

                                Brandyn Phillips

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   State of Minnesota; Jane Lanwehr, supervising director; Mona Dolman,
Commissioner; Minnesota Department of Public Safety; Minnesota Department of
                              Motor Vehicles

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: January 5, 2015
                            Filed: January 6, 2015
                                [Unpublished]
                                ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Brandyn Phillips appeals the district court’s1 dismissal of his complaint
asserting claims related to the revocation of his Minnesota driver’s license. Having
carefully reviewed the record and the parties’ arguments on appeal, we conclude that
the dismissal was proper. See Minch Family LLLP. v. Buffalo-Red River Watershed
Dist., 628 F.3d 960, 965 (8th Cir. 2010) (dismissal based on Rooker-Feldman
doctrine is reviewed de novo); Minn. Majority v. Mansky, 708 F.3d 1051, 1055 (8th
Cir.) (dismissal for failure to state claim is reviewed de novo), cert. denied,
134 S. Ct. 824 (2013). Therefore, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.

                                        -2-